Citation Nr: 0719579	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis due to cold injury.

2.  Whether there was clear and unmistakable error (CUE) in 
the September 19, 1952, rating decision which denied service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
May 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2004, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

In February 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the RO; 
a transcript of that hearing is of record.

In August 2006, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The competent evidence of record reasonably shows that 
generalized arthritis is due to inservice cold injury.

2.  The facts as they were known at the time of the RO's 
rating decision of September 19, 1952, were correct.

3. The statutory and regulatory provisions in effect at the 
time of the RO's rating decision of September 19, 1952, were 
correctly applied.


CONCLUSION OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for generalized arthritis due 
to cold injury is met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The September 19, 1952, rating decision which denied 
service connection for a right knee disability, did not 
contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 
5110, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2006).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim for service 
connection for generalized arthritis due to cold injury on 
appeal, the Board finds that all necessary notification and 
development action in connection with this claim has been 
accomplished.  Any deficiencies in the notice as it pertains 
to assignment of a disability rating and effective date

Additionally, the Board notes that the provisions of the VCAA 
are not applicable to the claim of CUE.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001).

II. Clear and Unmistakable Error

In a September 12, 1952 rating decision, the RO denied the 
veteran's claim for service connection for arthritis, right 
knee on the basis that the service medical records (SMRs) 
were negative for evidence of treatment for alleged arthritis 
and for failure of the veteran to submitted evidence of 
treatment for current right knee arthritis subsequent to 
service.  By letter later that same month, the RO notified 
the veteran of its rating decision and of his appellate 
rights at his address of record. The veteran did not appeal 
the September 1952 decision; hence, the September 1952 
decision became final.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008 (Jan. 25, 1936, through Dec. 
31, 1957).  In May 1999, the veteran submitted a statement in 
which he claimed that there was CUE in the September 1952 RO 
rating decision.

Previous determinations by an agency of original jurisdiction 
that are final and binding will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior rating decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)). 

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Similarly, neither can broad- brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of "error." 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell, 3 Vet. App. at  313; cf. 
Fugo, 6 Vet. App. at 44(noting that "[i]t is difficult to see 
how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (holding that failure to fulfill duty 
to assist cannot constitute clear and unmistakable error).  
It is not simply a disagreement with how the facts were 
weighed or evaluated.  Rather, either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Russell, supra. 

At the time of the September 1952 RO decision that denied 
service connection for arthritis, right knee, the law 
provided that service connection may be granted for a 
disability shown to have been directly incurred in or 
aggravated by active military. 38 C.F.R. § 3.77 (1952).  
Service connection for compensation purposes has an 
additional requirement - the presence of a current 
disability.  Id.  

The provisions of 38 C.F.R. § 3.78 (1949 Supp.) stated, in 
pertinent part: service connection may be granted for any 
disease properly diagnosed after discharge from war or peace- 
time service when all the evidence, including lay evidence 
and all evidence pertinent to the circumstances of service, 
establishes...that the disease was incurred in service.

The veteran, through his prior written statements and his 
representative's statements at the February 2007 hearing, 
asserts that contrary to the September 1952 rating decision's 
determination, there was evidence in his SMRs to show that he 
had a right knee disability and the RO decision denying him 
service connection for arthritis, right knee constituted CUE.  
He contends that: 1) VA failed to consider and reference all 
SMRs or in the alternative the VA failed to assist him in 
obtaining his complete SMRs to substantiate his claim, 2) the 
RO did not properly apply pertinent regulations or give 
proper weight to his evidence in evaluating his claim, and 3) 
the veteran's wife did not receive an August 1952 RO letter 
requesting additional information nor did the veteran receive 
the RO's notification letter of the September 1952 denial.  

In reviewing the medical evidence of record at the time of 
the September 1952 RO decision, the Board notes that only 
limited medical information, consisting of the veteran's 
SMRs, was on file.  The pertinent SMRs appeared to include a 
March 1952 medical card noting that the veteran had early 
rheumatoid arthritis, right knee with a physical profile of 
L3.  An "L3" is a military evaluation that reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of medical fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in military service).  A May 
1952 discharge physical examination report revealed that on 
clinical evaluation, the veteran's lower extremities, upper 
extremities and spine, were all normal, with no indication 
that the veteran had any right knee complaints or findings 
related to the right knee.  Furthermore, his physical profile 
at the discharge examination was an "L1" on his "PULHES" 
profile, which, as noted above, reflects the overall physical 
and psychiatric condition of the veteran on a scale of 1 to 
4.  "L1"indicated that there was no demonstrable abnormality 
with regard to the veteran's lower extremities at separation.  
There were no postservice medical records showing a current 
diagnosis of a right knee disability.

The March 1952 medical evidence was not referenced in the 
September 1952 decision, however, the veteran does not cite, 
nor is the Board aware of, then existing law or regulation 
mandating that a lack of discussion of certain evidence would 
amount to CUE.  Additional service medical records, not 
relevant to this matter, were subsequently obtained and made 
a part of the veteran's claims file after the September 1952 
decision as reflected by dates stamped on the back of those 
individual records.  However, the March 1952 SMR record that 
the veteran contends was not associated with the claims file 
prior to the September 1952 decision, does not have a date 
stamp on the back.  Even if the veteran's contentions are 
correct and the March 1952 SMR was not obtained until after 
the September 1952 decision, consideration of this record 
alone or along with additional SMRs results in the same 
conclusion: there is no evidence of treatment for or 
diagnosis of current right knee arthritis subsequent to 
service and at the time of the decision.  The Board 
additionally points out that an allegation that the RO did 
not consider a certain piece of evidence, by itself, is 
insufficient to properly plead CUE.  See Gonzales v. West, 
218 F.3d. 1378, 1381 (Fed. Cir. 2000).  

To the extent that the veteran is alleging that the RO in 
1952 failed to develop the record or that the September 1952 
determination was based on partial service medical records, 
an attack on improper procedure, specifically, VA's 
fulfillment of the duty to assist, cannot be the basis of 
CUE.  Elkins v. Brown, 8 Vet. App. 391 (1995).  A breach of 
the duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record 
rather than an incorrect one.  Caffrey,  6 Vet. App. at 383-
384.   Moreover, in Cook v. Principi, 318 F.3d 1334 (2002), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist does 
not constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final. (That decision overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), which had held 
to the extent that decision held that "grave procedural 
error" rendered a VA decision non-final.).  Hence, if the 
facts contained in the record at the time the decision is 
entered are correct, the decision is not erroneous, even 
though not embodying all of the relevant facts.  See Caffrey, 
supra.

As noted above, the medical evidence of record at the time of 
the September 1952 rating action did not indicate that the 
veteran had a current disability of arthritis, right knee as 
a result of service.  The veteran essentially disagrees with 
how the RO weighed and evaluated the evidence in September 
1952, and such does not support a CUE finding.  A valid claim 
of CUE requires more than a disagreement as to how the facts 
were weighed and evaluated.  See Crippen v. Brown, 9 Vet. 
App. 412 (1996). 

In regards to the veteran's contention that 1999 VA doctor's 
opinions relate his current condition to his arthritis in 
service, the Board points out that CUE must be made on the 
basis of the law and evidence at the time of the decision at 
issue.  Porter v. Brown, 5 Vet. App. 233 (1993).  The 1999 VA 
doctor's opinions that the veteran submitted with his claim 
is evidence that was not of record at the time of the 
September 1952 RO decision cannot be used to determine if CUE 
occurred.  Id.  Thus, the 1999 VA doctors' nexus statements 
are not for consideration.

The Board finds that the RO correctly applied the governing 
legal authority in effect at the time of the September 1952 
RO decision.  Considering the evidence available at the time 
of such decision, and the law then in effect, there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that service connection for arthritis, 
right knee was warranted at that time. There is no 
undebatable error of fact or law that would have manifestly 
changed the outcome.

With respect to the veteran's contentions that his wife never 
received an August 1952 letter requesting information as to 
the veteran's current physical condition related to his claim 
for disability compensation and that he never received 
notification that a September 1952 RO decision denied him 
service connection for arthritis, right knee, the Board 
points out that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. 
Ed. 131 (1926)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q).  While the Ashley case dealt with regularity 
in procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the case dealt with the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The holding in Mindenhall was that a statement 
of the appellant, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations.

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO properly mails 
correspondence.  Here, there is evidence that normal 
administrative procedures were followed in the processing and 
mailing of an August 1972 letter to the veteran's wife 
requesting information pertinent to the veteran's disability 
claim and notice of the September 1952 RO rating decision to 
the veteran.  This evidence is, respectively, an August 1952 
letter addressed to the veteran's wife at the address of 
record at the time, requesting statements of fact as to his 
current physical condition in support of his recent claim for 
disability compensation and a September 1952 letter addressed 
to the veteran at the same address, informing him that his 
claim for service connection for arthritis, right knee, was 
not shown by the evidence of record and had been denied.

Under certain circumstances, the presumption of regularity 
may be rebutted by clear and convincing evidence to the 
contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Ashley, 2 Vet. App. at 64-65; Mindenhall.  Upon submission, 
by the veteran, of clear evidence that the RO's "regular" 
mailing practices are not regular or that they were not 
followed, the Secretary of VA is no longer entitled to the 
benefit of the presumption and the burden shifts to the 
Secretary to establish that the RO decision was mailed to the 
veteran and the veteran's representative . . . 
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (Ashley II).

But even this argument fails under the particular facts of 
this case.  During the February 2007 hearing, the veteran 
alleged that neither the August 1952 letter to his wife nor 
the September 1952 notice letter of denial to him were 
delivered as demonstrated by return letter cards from 1952 
associated with the claims file.  He contended that the 
postman knew who lived at each house, and if the letter to 
his wife was addressed using her maiden name, the postman 
would not deliver it.  The veteran concluded that this was 
more likely than not what happened.  But he had never 
received either of these letters and he never called to 
inquire regarding a decision because his access to a phone 
was limited back then, and he couldn't risk losing his job by 
returning late from his lunch break.  In a letter from the 
veteran's ex-wife, she stated that she never received either 
letter from the VA either.  She indicated that in September 
1952 they moved to a different address from the one that was 
of record.   

The record does show that the subject VA mailings were sent 
to the mailing address of record at that time, and it is 
presumed that they were forwarded to the veteran at any new 
address they provided to the Post Office, since they were not 
returned as "undeliverable."  In regard to the veteran's 
contentions that there are return letter cards from 1952, the 
record reflects that these are returned letter cards from 
November 1955, for unrelated letters that the RO noted as 
remailing to the veteran's current address at that time.  
Moreover, the Board notes that in October 1952, an RO form 
was mailed to the same address as the subject mailings, and 
the veteran filed a reply in November 1952 at which time he 
noted his change of address.  Based on the above, the Board 
presumes that the subject letters were received by the 
veteran and/or his wife and therefore, the Board finds that 
the veteran has failed to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (mere allegation of non-receipt does not constitute 
the type of 'clear evidence to the contrary' sufficient to 
rebut the presumption that officials and employees of VA 
properly discharged their official duties).

The veteran also claims that the September 1952 rating 
decision failed to consider the applicable provisions of 38 
U.S.C.A. § 1154(b).  As alleged, there is no indication in 
the rating decision that the RO considered 38 U.S.C.A. § 
1154(b).  However, at the time of the claim decided in 1952, 
there had been no allegation of incurrence or aggravation of 
arthritis, right knee in relation to the veteran having 
engaged in combat with the enemy.  Moreover, 38 U.S.C.A. § 
1154(b) does not require the establishment of service 
connection in the absence of competent evidence relating a 
present disability (arthritis, right knee) to the in service 
injury of a combat veteran.  The record in September 1952 
contained no competent (medical) evidence that there was a 
present disability of arthritis, right knee or that there was  
a relationship to service.  The lack of an evaluation of the 
provisions of 1154(b) in the absence of evidence of combat 
service and in the absence of evidence showing that the 
veteran had a current right knee disability due to service, 
cannot constitute clear and unmistakable error.  Russell, 3 
Vet. App. at 311.  

Given the absence of a current disability at the time of the 
veteran's separation examination, and the absence of post-
service medical records establishing a current disability at 
the time of the rating decision, it cannot be said that the 
September 1952 RO decision involved undebatable error that 
would have led to a materially different outcome.  Under 
these circumstances, the Board finds there was no CUE in the 
September 1952 RO decision.

III.  Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  In determining whether evidence submitted 
by a claimant is credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Moerover, it is the Board's responsibility to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same. Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

The Board determines whether the weight of the evidence 
supports the claim, or the weight of the "positive" evidence 
in favor of the claim is in relative balance with the weight 
of the "negative" evidence against the claim: the appellant 
prevails in either event.   However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The veteran maintains that he was exposed to extreme cold 
during his service in Korea.  A review of the claims file 
indicates that the veteran's service medical records (SMRs) 
were initially requested and associated with the claims file 
in September 1952, pursuant to another claim for disability 
benefits pending at that time.  In May 2001, in response to 
the RO's request for the veteran's personnel records in 
conjunction with the current claim on appeal, the National 
Personnel Records Center (NPRC) informed the RO that the 
veteran's personnel records were destroyed in a fire at that 
facility in 1973 and could not be reconstructed.  Based on 
the NPRC's response in May 2001, the Board is aware that in 
such a situation it has a heightened duty to assist the 
veteran in development of his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

The veteran's DD-214 indicates that he served in Korea and 
was assigned to "HQ BTRY 52 FA Bn".  The Board notes at the 
outset that the veteran did not receive any decorations or 
awards indicative of combat status, and his service personnel 
and medical records are negative for any indication of combat 
status or combat injuries. In this regard, his military 
occupational speciality was noted as an ordinance man.  He 
was awarded the Korean Service Medal with 5 Bronze Service 
Stars and the Distinguished Unit Emblem; however, none of 
these medals are indicative of combat experience.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  
Service medical records are negative for treatment of cold 
injuries or for conditions related to cold exposure.  

The veteran testified during the February 2007 hearing that 
upon arrival in Korea during the war, he was initially put 
into service as a wireman.  He stated that for his fourteen 
months in Korea he was assigned to a unit in the front lines 
where there was no shelter of any kind.  They would stay in a 
foxhole, which consisted of digging a trench about five feet 
long and sixty inches deep for two men to stay with the 
switchboard and maybe a canvas over top.  They would take 
turns every couple of hours, or sometimes they would just 
sleep in a foxhole outside.  So, they lived outside about 90 
percent of the time.  The veteran stated that in November it 
was very cold, and his knees swelled up. He went on sick call 
and that was when it was determined that he had rheumatoid 
arthritis.  He testified that his lower back and hip were 
also in excruciating pain from lying in the foxhole.  He was 
given "old motrin," which did not help much.  When they 
arrived in Korea they only had basic summer uniforms, which 
were all they had when they ran into blizzards, snow, and 
temperatures below zero in late November.  They did not 
receive winter clothing until February.  

The Board notes that the veteran submitted a copy of a letter 
he wrote to friends with the corresponding envelope dated in 
February 1952, which corroborates his contentions that he was 
exposed to cold while in Korea and the impact on his lower 
extremities.  In this regard, the letter shows that the 
veteran reminded his friends how "last winter when he was in 
Korea" he had previously told them how his knees had swelled 
so badly he could barely walk and that this last trip in the 
field he had to sleep on the cold ground, which made his 
knees swell up again.  He indicated that he would have to go 
on sick call again, but when a medic looked at them in Korea, 
he did not do anything for him.  

In addition, the veteran submitted copies in April 2001 of an 
unclassified Army document titled "monograph of special 
problems in the Korean Conflict" that showed the weather 
conditions in Korea described as low temperatures, producing 
artic like conditions.  In May 2001, the veteran submitted a 
copy of the Army's Adjutant General's Office Unit War diaries 
for the Headquarters 24th Infantry division, which included 
the "52d FA Bn", showing that in November 1950, many winter 
clothing and foot wear items received could not be issued due 
to improper sizes.  The weather in November 1950 was clear 
and cold and wet snow was noted in January 1951.  

The veteran also submitted a February 2005 letter from 
Brigadier General retired,  Miller O. Perry, the Commanding 
Officer of the "52nd FA Bn" until September 1950 in Korea. 
Attached to the letter was a copy of a page from a book 
describing the winter conditions in Korea from 1950 to 1951, 
to include temperatures of 40 degrees below zero which caused 
many soldiers to suffer from frostbite and frozen limbs.  The 
Brigadier General noted that the Board was written by Colonel 
Hallahan, who was assigned to the "Hq 52nd FA Bn."  

Additionally, the veteran submitted written statements from 
his ex-wife and his siblings that provided information 
regarding their recollection regarding the veteran's knee 
problems after he was discharged from service.  In addition, 
one statement from his brother recalled the veteran's 
complaints of exposure to cold with only summer type clothing 
to wear during his service in Korea.  Moreover, the veteran 
has continuously asserted in his own written statements and 
during his testimony before the undersigned that he suffered 
significant exposure to the cold in service which he believes 
is related to his current generalized arthritis.  

The veteran underwent a January 2006 VA cold injury 
examination which revealed  diagnoses of multi-level disk 
derangement of the lumbar spine, degenerative joint disease 
or osteoarthritis of the left knee status post left knee 
prosthesis, and mild generalized osteoarthritis which was 
likely to be age-related.  The examiner stated that based on 
the available information and unsubstantiated history of cold 
injury in service, the joint and spine conditions diagnosed 
would not be related to service.  He furthered that the 
veteran did not have any classical findings of cold injury 
and combining this with the absence of record showing cold 
injury in service, that diagnosis can not be established.  
Also, the conditions would be difficulty from a medical point 
to relate to a cold injury etiology even if that cold injury 
is proven to have taken place because for example, he was not 
aware that cold injuries could cause multi-level disk 
derangement, or the diagnosed knee condition.  

However, other VA medical records and a June 2002 VA 
examination report provide support for the claim.  In a May 
1998 letter, a VA doctor states that the veteran has a long 
standing history of generalized osteoarthritis with aches and 
pain all over the body.  It was noted that the veteran 
discussed with the doctor in detail about the severe cold 
temperatures he was exposed to during his service in Korea as 
well as the lack of proper winter clothing.  The VA doctor 
opined that, if the veteran really had been exposed to these 
conditions, he believes that the veteran must have had not 
only frostbite, but also has joint conditions and generalized 
musculoskeletal problems that could be related to his 
exposure to cold weather in the past.  In an April 1999 
letter, a VA doctor opined,  after examination and discussion 
with the veteran, that the veteran's current right knee 
condition was secondary to a very long standing process 
consistent with cold injuries and/or exposure he sustained 
during the Korean war.  The VA doctor furthered that this was 
supported by a diagnosis in March 1952 of rheumatoid 
arthritis showing that the veteran was obviously having 
problems with his knee back then, and with today's x-rays his 
disease is consistent with post traumatic osteoarthritis. 

A June 2002 VA cold injury protocol examination report 
reflects that the examiner considered the veteran's reported 
history of cold exposure during service in Korea, the 1952 
service medical record finding rheumatoid arthritis, and the 
veteran's post service medical records showing he was 
diagnosed with osteodegenerative arthritis.  In addition, the 
examiner noted that while the veteran was in construction 
business most of his life, due to his joint problems he 
mostly worked in management.  After a physical examination, 
the examiner opined that the veteran's osteodegenerative 
arthritis and associated lumbosacral muscle strain were more 
likely than not due to  cold injury experienced during the 
veteran's service in Korea.  

Considering the evidence of record in light of the above- 
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for generalized arthritis due to cold injury are 
met.

Notwithstanding the absence of service medical records 
documenting the occurrence of a cold injury, the Board notes 
that the veteran is competent to assert the occurrence of 
such an in-service incident. See, e.g., Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Board also finds that, in this 
appeal, the veteran's history of the occurrence of such cold 
injuries and exposure, which the veteran gave in his 
testimony and from the additional evidence submitted by him 
and by others on his behalf, is consistent with the 
circumstances of his service and an in-service cold injury 
appears to be credible, given the consistency of his and 
others assertions, and the documented nature of the weather 
conditions while the veteran was serving in Korea.  See 
generally Washington v. Nicholson, 19 Vet. App. 362 (2005) 
(the veteran is competent to report on factual matters of 
which he has first-hand knowledge). Moreover, there is no 
indication that the veteran incurred a cold injury or 
experienced cold exposure after his separation from service

After reviewing the evidence which is of record, the Board 
concludes that it is adequate to support the claim.  Since 
the Board finds that the veteran's statements about the 
events in service consisting of lengthy exposure to cold 
temperatures without appropriate winter clothing resulted in 
some cold injury are credible, and corroborated by the 
collective evidence of record, the Board also finds the 
evidence of record supports the June 2002 examiner's opinion 
that the veteran's osteodegenerative arthritis and associated 
lumbosacral muscle strain were more likely than not due to 
cold injury experienced during the veteran's service in 
Korea.  

The Board also notes the opinion of record which is against 
the claim.  In January 2006, a VA examiner opined that mild 
generalized osteoarthritis was likely to be age-related.  The 
Board finds that both opinions are probative.  As such the 
evidence is in equipoise as to whether the veteran's current 
generalized arthritis is related to service.  Under such 
circumstances, the Board finds that the benefit-of-the doubt 
is for application.  Consequently, service connection is 
warranted for 





	(CONTINUED ON NEXT PAGE)




generalized arthritis due to cold injury.  See also 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The September 19, 1952 RO decision denying service connection 
for a right knee disability did not contain CUE, and the 
veteran's claim is denied.

Service connection for generalized arthritis due to cold 
injury is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


